The opinion of the court was delivered by
Burch, J.:
Defendant was convicted of larceny of a Ford automobile, and appeals.
Defendant contends the information did not charge a public offense. No motion to quash the information, pointing out its defects, was filed, and no motion in arrest of judgment was filed. Since the district court made no ruling with respect to the sufficiency of the information, it may not be charged with committing error, and the information may not be attacked for the first time in this court Various assignments of error relate to matters occurring at the trial. The abstract does not show that any motion for new trial was filed. The counter abstract states that a motion for new trial was *111filed and denied, but does not exhibit the grounds of the motion. The copy of the journal entry of judgment filed in connection with the appeal merely recites that the motion for .new trial was filed, considered, and denied. This court has no means of knowing that any of the objections to the proceedings urged here were called to the attention of the district court by motion for new trial. Defendant does not assign denial of the motion for new trial as error, and the court has nothing before it which it is authorized to consider.
The case was the ordinary one of larceny of an automobile from in front of a motion-picture house. A few days later the automobile was found in defendant’s possession in Oklahoma. The information was in the usual form, and followed the statute. The proof of larceny was not contested. While no witness said in set phrase the taking was without the owner’s consent, the proof demonstrated the car was stolen. Defendant accounted for his possession in very poor dime-novel fashion. The stock instruction relating to recent possession of stolen property was given, and a verdict of guilty was inevitable.
. The judgment of the district court is affirmed.